Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 31-33, 35, 40, 41, 43, 44 and 46-55 are currently pending. Claim 31 has been amended by Applicants’ amendment filed 03-12-2021. No claims have been added or canceled by Applicants’ amendment filed 03-12-2021. 
Claims 31, 40, 47 and 48 were previously amended by Applicants’ amendment filed 02-18-2021. Claims 42 and 45 were previously canceled by Applicants’ amendment filed 02-18-2021. Claims 53-55 were previously added by Applicants’ amendment filed 02-18-2021.

Applicant's election without traverse of Group I, claims 31-48, directed to a method for spatial detection of a nucleic acid of a tissue sample, and the election of Species as follows:
Species (A): wherein the species election of nucleic acid of the tissue sample is DNA (claim 35),
Species (B): wherein species election of generating comprises amplifying all or a portion of the generated nucleic acid molecules (claim 40), and
 Species (C): wherein the species election of method of claim 31, further comprising a step is counting the generated nucleic acid molecule (claim 41) in the reply, filed May 1, 2019 was previously acknowledged.

Claims 34, 36-39 and 43-45 (claims 34, 36-39 and 45, now canceled) were previously withdrawn, and claims 53 and 54 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 31-33, 35, 40, 41, 46-52 and 55 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Garett Padilla, Tiffany Reiter, and Zara Doddridge on March 9, 2020, where the rejections of record were discussed; as well as, indicia of non-obviousness as represented by the exhibits as presented and/or provided. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 20, 2020; September 25, 2020; November 20, 2020; January 22, 2021; March 12, 2021; February 18, 2021; and March 26, 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed January 22, 2019 is a CON of US Patent Application No. 16/043,038, filed July 23, 2018, which is a CON of US Patent Application No. 14/111,482, filed October 11, 2013 (now US Patent 10030261), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2012/056823, filed on April 13, 2012, which claims the benefit of United Kingdom Patent Application No. 1106254.4, filed on April 13, 2011.


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 12, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 103
	The rejection of claims 31-33, 35, 40-42 and 46-52 is withdrawn under 35 U.S.C. 103(a) as being unpatentable over Muraca (International Patent Application WO0224952A1, published March 28, 2002; of record) in view of Chee et al. (International Patent Application WO03002979, published January 9, 2003; of record) as evidenced by Kapteyn et al. (BMS Genomics, 2010, 11(413), 1-9); and Frisen et al. (US Patent Application Publication No. 20190264268, published August 29, 2019).
	The combined references of Muraca and Chee et al. do not teach that that the positional domain indicates that the nucleic acid sequences of (i) and (ii) indicate that the nucleic acid was obtained from the tissue section at a distinct position on the nucleic acid array by the capture probe, thereby determining the location of the nucleic acid in the tissue section. The Examiner notes that Applicant argues that Muraca does not teach placing the tissue on a typical gene microarray (See; Applicant’s Remarks, pg. 11).
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted the term “the determined sequence” to refer to any sequence that is known in any way by any method (e.g., synthesized, sequenced, reactive with an antibody, etc.).

Response to Arguments
	Applicant’s arguments regarding the interpretation of the claim language filed February 18, 2021 and March 12, 2021 have been fully considered, and they are found persuasive.  Regarding the terms “a first sequence comprising a capture domain”, and “a second sequence comprising a positional domain”, Regarding the term “tissue section”, the Examiner agrees with Applicant’s assertion that the term “tissue section” refers to a thin tissue sample slice, or a tissue sample that has been sectioned, such as FFPE tissue block or frozen tissue that has been sectioned.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 40, 41, 47 and 48 is maintained, and claims 31-33, 35, 46, 49-52 and 55 are newly rejected, under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 31 is indefinite for the recitation of the term “the nucleic array” in line 18. There is insufficient antecedent basis for the term “the nucleic array” in the claim, because claim 31, line 3 recites the term “a nucleic acid array”. The Examiner suggests that Applicant amend the claim to recite, for example, “at a distinct position on the nucleic acid array by the capture probe”.
Claims 33, 35, 40, 41, 46-52 and 55 are indefinite insofar as they ultimately depend from claim 31.

Claim Rejections - 35 USC § 103
The rejection of claims 31-33, 35, 40, 41 and 46-52 is maintained, and claims 55 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Chee (US Patent Application Publication No. 20110245111, published October 6, 2011; PCT/US11/31308, filed April 5, 2011; effective fling date April 5, 2010) in view of Kodadek (US Patent Application Publication No. 20070003954, published January 4, 2007) as evidenced by Zhu et al. (BioTechniques, 2001, 30, 892-897); and Matz et al. (US Patent Application Publication No. 20100120097, published May 13, 2010).
Regarding claims 31 (in part), 34, 40, 41, 46-48 and 52, Chee teaches an invention that provides assays and assay systems for use in spatially encoded biological arrays, wherein the assay system comprises an assay capable of high levels of multiplexing where reagents are provided to a biological sample in defined spatial patterns, instrumentation capable of controlled delivery of reagents providing a sample affixed to a support; (ii) delivering encoded probes (interpreted as a plurality of features, claim 31a) for the multiple protein targets in the sample in a known spatial pattern, where each encoded probe comprises a protein probe region that can interact with the protein targets (interpreted as a capture domain, claim 31(a)(i)), and a coding tag that identifies a location of the site to which the encoded probe was delivered and the protein probe region of the encoded probe of which the coding tag is part (interpreted as the positional domain, claim 31(a)(ii)); (iii) allowing the encoded probes to interact with the protein targets (interpreted as contacting, claim 31b); (iv) separating encoded probes that interact with the protein targets from the encoded probes that do not interact with the protein targets; (v) determining all or a portion of a sequence of the encoded probes by high-throughput sequencing (determining all or part of the nucleotide sequence of the nucleic acid; and determining all or part of the positional domain, claim 31d); and (vi) associating the abundance or activity or both of the multiple protein targets to the locations of the multiple sites in the sample (interpreted as quantifying; spatially detecting the nucleic acid; and correlating), wherein samples can be any biological sample including tissue sections (interpreted as features; capture domain; positional domain; contacting; and determining all or part of the nucleotide sequence of the nucleic acid; determining all or part of the positional domain; spatially detect the nucleic acid; sequencing; and determining the location of the nucleic acid in the tissue section, claims 31a, 31b, 31d, 41 and 46) (paragraphs [0015]; and [0052], lines 1-6). Chee teaches that the amount of biological target, here a DNA target sequence (interpreted as DNA), at each assay location is systematically varied on a microarray substrate, for example, in a microarray with 50 micron spot size, a 1 mm2 area contains approximately 400 spots (also interpreted as a plurality of features; and a nucleic acid array, claims 31a and 35) (paragraph [0098], lines 1-5). Chee teaches that biological targets include any molecule of interest including RNA, genomic DNA, cDNAs, amplicons or other nucleic acid sequences (paragraph [0042], lines 4-8). Chee teaches that some aspects of the assay further comprise an amplification step between the separating step and the determining step, wherein the determining step can be performed by nucleic acids sequencing (interpreted as extending, Zhu et al. (Abstract). Chee teaches in Figure 4, that the first encoded probe 420 comprises a coding tag 408, associated with, for example, a universal priming site for amplification of the assay products or an adapter to enable identification of the coding identifiers using sequencing technologies 404; while the second encoded probe 422 comprising coding tag 406, associated with, for example, a universal priming site for amplification of the assay products or an adapter to enable identification of the coding identifiers using sequencing technologies 410 (interpreted as generating amplification products; encompassing extending; and determining, claims 31c and 40) (paragraph [0062]). Chee teaches that a “primer” is an oligonucleotide, either natural or synthetic, that is capable of forming a duplex with a polynucleotide template, of acting as a point of initiation of nucleic acid synthesis and being extended from its 3’ end along the template so that an extended duplex is formed, wherein primers usually are extended by a DNA polymerase (interpreted as extending a 3’ end of the capture probe; and extending using a DNA polymerase, claim 31c and 52) (paragraph [0030]). Chee teaches that the assay system comprises imaging means to determine features and organization of the biological sample of interest such as a microscope, CCD or IGFET-based (e.g., CMOS-based) imager; and that 3-dimensional patterns of gene expression are determined by analyzing a series of tissue sections, in a manner analogous to image reconstruction in CT scanning (interpreted as imaging the tissue section, claim 46) (paragraphs [0080], lines 1-10; and [0089], lines 1-4). Chee teaches that in the case where the probe is transformed via interaction with the target, it is convenient to collect all encoded probes, such that in cases where probes have been transformed via cleavage, the transformed probes can be separated (interpreted as releasing products from the array, claim 47) (paragraph [0045]). Chee teaches that once the reacted (transformed) or interacted encoded probes are separated from the unreacted encoded probes, the sequence of the reacted and/or interacted encoded probes is determined by sequencing, which allows mapping of the assay results back to locations in the biological sample including next generation sequencing technologies (interpreted as encompassing amplifying all or a portion of amplified nucleic acid products released, claim 48) (paragraphs [0046]; and [0087]). Chee et al. teach increase in sensitivity of detecting rare mutations by dramatically increasing signal-to-noise ratio (paragraph [0091], lines 1-6). Chee teaches a degenerate probe sequence is attached to one or more constant probe regions, wherein “constant” probe region is meant a portion of the probe that is invariant among a population of decoder probes, such that the degenerate region or variable region is flanked by constant regions (interpreted as a capture probe comprise a degenerate nucleic acid sequence, claim 31) (pg. 36, last partial paragraph; and pg. 37, first partial paragraph). Chee teaches in Figures 13 and 14, a gene-specific sequence comprising degenerate regions, wherein two different primer cassettes are employed to facilitate the primer extension reaction using primers with universal or degenerate bases (interpreted as a capture probe comprising a degenerate nucleic acid sequence, claim 31) (pg. 7, first and second full paragraphs; and Figures 13 and 14). Chee teaches that the compositions of the invention are used to detect the presence or absence of a particular target analyte such as a particular nucleotide sequence or a particular protein (interpreting analytes to include nucleic acid sequences) (pg. 13, second full paragraph, lines 8-9).
	Chee does not specifically exemplify thereby determining the location of the nucleic acid in the tissue section (instant claim 31, in part), a bead (instant claim 32); or a capture probe immobilized on a bead (instant claim 33); a template switch oligonucleotide (instant claim 50); of a template switching primer (instant claim 51); or a template-switching oligonucleotides including template-switching oligonucleotides that do not comprise a modified DNA or RNA molecule (instant claim 55).
	Regarding claims 31 (in part), 32, 33, 50, 51 and 55, Kodadek teaches that arrays of synthetic molecules can be created and employed for various types of proteomics profiling experiments including visualization of antibody and T cell binding patterns, which can be employed as a tool for monitoring the state of the immune system in a patients, wherein it can be useful as a tool for the diagnosis of many types of disease states, as we as, to detect post-translational modification of specific proteins, a tool for visualization of induction of signal transduction pathways in cells and tissues treated with drugs, and a synthetic molecules that bind ligand binding molecules such as proteins, nucleic acids, carbohydrates or non-adherent cells present in complex biological mixtures, as biomarkers for a particular physiological state (paragraph [0011], lines 1-5). Kodadek teaches methods of detecting a plurality of distinct ligand binding moieties in a sample comprising: (i) providing an array of ligands having a plurality of random structures; (ii) contacting said array with a sample comprising a ligand binding moiety; (iii) assessing binding of ligand binding moieties to said array, wherein binding of ligand binding moiety to said array detects ligand binding moieties in said sample (paragraph [0012], lines 1-8). Kodadek teaches that the array of synthetic molecules can include 1000, 2000, 4000, 15000, 100,000 or more distinct chemical species or random ligands, wherein the array can be, but is not limited to a slide, a chip, a plate or a population of beads (interpreted as random nucleic acid sequence; and beads, claims 31-33) (paragraph [0016], lines 1-8). Kodadek teaches that the computer also can contain code that receives as input, data on the strength of the signal at various addressable locations on the support, such that the data indicate the number of targets detected, including the strength of the signal generated by each target (interpreted as indicating the nucleic acid was obtained from the tissue section, claim 31d) (paragraph [0115]). Kodadek teaches that the profiling technique can be used in the assessment of a complex mixture such as a serum sample, a cell, a biopsy, or tissue extract (interpreted as indicating that the nucleic acid was obtained at a distinct position on the array; and determining the location of the nucleic acid in the tissue sample, claim 31) (paragraph [0056], lines 1-3). Kodadek teaches that RNA is isolated from an appropriate source, reverse transcribed into cDNA, labeled, and hybridized to a DNA microarray; and the use of RNA from tumor samples to make a cDNA library (paragraphs [0007], lines 1-5; and [0009], lines 18-20), wherein it is known that cDNA is produced from small amounts of RNA using a SMART cDNA amplification kit comprising a cDNA synthesis primer including template switch oligos such that the high output of useful sequence is due to elimination of adaptor-related artifacts and provides even coverage of the length of individual transcripts as evidenced by Matz et al. (paragraphs [0031], lines 1-3; [0049]; [0050]; and [0057]). Kodadek teaches a surface can comprise a plurality of addressable locations each of which location has one or more binding elements, such that the binding elements peptides, peptoids, and/or proteins can be used as the binding element or as a portion of the array, wherein the composition of a peptide, peptoid, polypeptide or other oligomer will be variable (interpreted as a capture probe comprise a degenerate nucleic acid sequence, claim 31) (paragraph [0073]). Kodadek teaches that targets refer to a sample component or ligand binding moiety present in a sample that can be captured or bound on any of a variety of binding element array/support combinations (interpreted as encompassing nucleic acid sequences) (paragraph [0089], lines 1-4).
Although the combined references of Chee and Kodadek do not specifically teach template-switching oligonucleotides including template-switching oligonucleotides that do not comprise a modified DNA or RNA molecule, Chee teaches that biological targets of interest include RNA transcripts and cDNAs, wherein the assay system is used to analyze nucleic acids by genotyping, quantitation of DNA copy number or RNA transcripts; and that the assay comprises an amplification step between the separating step and the determining step, wherein the determining step can be performed by nucleic acids sequencing, wherein separate amplification reactions can be carried out, in which amplification is specific to a particular spatial code or subset of codes, accomplished by using code-specific primers, wherein a fast, simple method for constructing full-length cDNA libraries using SMART technology is known art, wherein the procedure uses the template-switching activity of the MMLV reverse transcriptase to synthesize and anchor first-strand cDNA in one step as evidenced by Zhu et al.; while Kodadek teaches that RNA is isolated from an appropriate source, reverse transcribed into cDNA, labeled, and hybridized to a DNA microarray; and the use of RNA from tumor samples to make a cDNA library, wherein it is known that cDNA is produced from small amounts of RNA using a SMART cDNA amplification kit comprising a cDNA synthesis primer including template switch oligos such that the high output of useful sequence is due to elimination of adaptor-related artifacts and provides even coverage of the length of individual transcripts as evidenced by Matz et al. such that one of ordinary skill in the art at the time the invention was made would clearly recognize that template switching including the use of template switching primers can be used to synthesize cDNA that is useful for DNA sequencing.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using an array of random ligands as exemplified by Kodadek, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the assay system comprising spatially-encoded biological assay comprising a microarray for the detection of a biological target in a tissue section as disclosed by Chee to include an array of synthetic molecules including random ligands attached to beads as taught by Kodadek with a reasonable expectation of success in increasing the sensitivity of detecting multiple targets at multiple sites in a sample including a tissue section; in assessing ligand binding for the diagnosis of a disease state; and/or for the visualization of a binding pattern and/or location of a biological target or activity in a biological sample such as a tissue section.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 12, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chee and Kodadek do not teach a capture domain comprising a degenerate sequence for use in capturing a nucleic acid in a tissue sample (Applicant Remarks, pg. 19, entire page); and (b) the focus of Kodadek is on the detection of proteins, not nucleic acids (Applicant Remarks, pg. 19, fourth full paragraph)
Regarding (a) and (b), it is noted that instant claim 31 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps including additional sequences such as a zipcode or linker. Moreover, it is noted that none of the references has to teach In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that the combined references of Chee and Kodadek do not teach a capture domain comprising “a degenerate sequence for use in capturing a nucleic acid in a tissue sample” (underline added), the Examiner disagrees. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Therefore, the Examiner notes that instant claim 31 does not recite that the degenerate sequence is “for use in capturing a nucleic acid in a tissue sample”; and that no particular capture domain (or structure thereof) is recited in instant claim 31. Instant claim 31 simply requires a first sequence comprising a capture domain comprising a degenerate sequence. Chee et al. teach a degenerate probe sequence is attached to one or more constant probe regions, wherein “constant” probe region is meant a portion of the probe that is invariant among a population of decoder probes, such that the degenerate region or variable region is flanked by constant regions (interpreted as a capture domain comprising a degenerate nucleic acid sequence) (See; pg. 36, last partial paragraph; and pg. 37, first partial paragraph); that two different primer cassettes are employed to facilitate the primer extension reaction using primers with universal or degenerate bases, wherein different primers are annealed to the probe and extended; that Figures 13 and 14 illustrate a capture domain comprising degenerate regions (interpreted as a capture domain comprising a degenerate nucleic acid sequence); and that the compositions of the invention are used to detect the presence or absence of a particular target analyte such as a particular nucleotide sequence or a particular protein (interpreting analytes to Kodadek teaches that peptide, peptoids, and/or proteins can be used as the binding element or as a portion of the array, wherein the composition of a peptide, peptoid, polypeptide or other oligomer will be variable (interpreted as a capture probe comprise a degenerate nucleic acid sequence); and that targets refer to a sample component or ligand binding moiety present in a sample that can be captured or bound on any of a variety of binding element array/support combinations (interpreted as encompassing nucleic acid sequences). Thus, the combined references of Chee and Kodadek teach all of the limitations of the claims including a capture domain comprising a degenerate nucleic acid sequence.


New Objections/Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 31-33, 35, 40, 41, 46-48 and 52 are rejected under 35 U.S.C. 102(b) as being anticipated by Peter et al. (US Patent No. 9834814, issued December 5, 2017; effective filing date September 22, 2014). This is a new rejection necessitated by amendment of the claims in the response filed March 12, 2021.
	Regarding claims 31, 35 and 47, Peter et al. teach a method for analyzing a planar cellular substrate sample, comprising: (a) indirectly or directly attaching nucleic acid tags to binding sites in a planar cellular sample, wherein the term “planar cellular sample” refers to a piece of tissue that has been obtained from a subject, fixed, sectioned, and mounted on a planar surface (interpreted as a tissue section); (b) contacting the planar cellular sample with a solid support comprising an array of spatially addressed features that comprise oligonucleotides (interpreted as capture probes, and an oligonucleotide comprises a molecular barcode that identifies the feature in which the oligonucleotide is present (interpreted as each capture probe comprises a capture domain and a positional domain), wherein the array is made by: (i) synthesizing oligonucleotides on a solid support; and (ii) cleaving the oligonucleotides from the solid support in the gas phase to produce an array of oligonucleotides that are spatially addressed but not attached to the solid support (interpreted as providing an array, and releasing the nucleic acids from the array); (c) hybridizing the nucleic acid tags, or a copy of the same, with the oligonucleotides to produce duplexes (interpreted as a capture probe comprising a capture domain); and (d) extending the oligonucleotides in the duplexes to produce extension products (interpreted as extending a 3’ end) that each comprises: (i) a molecular barcode, and (ii) a copy of a nucleic acid tag or a complement thereof (interpreted as a tissue section; array; and releasing the amplified nucleic acids from the array, claims 31 and 47) (Abstract; col 3, lines 53-56; and col 23, claim 1). Peter et al. illustrates in Figure 3, a general scheme for using arrays with cleaved, barcoded oligonucleotides to combine spatial information for nucleic acids that are derived from either a native, or pre-processed tissue section (interpreted as encompassing steps 31a-31d) (col 1, lines 60-64). Figure 3 is shown below:

    PNG
    media_image1.png
    690
    544
    media_image1.png
    Greyscale

binding sites” as used is intended to refer to the sites such as nucleic acids in proteins, to which the binding agent bind in the tissue section, wherein the tern “binding sites” can also refer to regions of a particular sequence or a particular structural feature in DNA or RNA (interpreted as nucleic acid in tissue section specifically binds the capture domain; and the nucleic acid is DNA, claims 31 and 35) (col 4, lines 10-16). Peter et al. teach that Figure 7 illustrates how an oligonucleotide array can be combined with antibodies to detect target analytes with spatial barcoding, comprising: (i) the oligonucleotide-conjugated antibodies (interpreted as a nucleic acid array) can be introduced to the sample to bind target analytes such as proteins (interpreted a contacting the tissue section with the nucleic acid array), wherein the sample can be an oligonucleotides FFPE tissue section on a slide, such that (ii) after non-specifically bound antibodies are removed, (iii) the remaining antibodies can be combined with the spatially barcoded oligonucleotides from the microarray to create a spatial readout of the antibodies’ binding (interpreted as a indicating and determining); (iv) the bound oligonucleotides are amplified (interpreted as amplifying); (v) sequenced; and (vi) and the image reconstructed, wherein an image of the planar cellular sample (e.g., a tissue section) can be reconstructed to show the binding sites for the attached nucleic acid tags, such that for each sequenced extension product, the molecular barcode provides spatial coordinates for the nucleic acid tag that is associated with the molecular barcode (interpreted as sequencing; indicating that the nucleic acid was obtained from a distinct position on the array; amplifying; and determining the location of the nucleic acid in the tissue section, claims 31 and 40) (col 2, lines 23-31; col 9, lines 37-43; and Figure 7). Peter et al. teach in Figure 6 that the nucleic acid tags can comprise DNA or RNA aptamers designed to bind to target analytes such as proteins, peptides, lipids, carbohydrates, etc. (interpreted as a nucleic acid array of capture probes comprising a capture domain), or the nucleic acid tags can be oligonucleotide sequences attached to antibodies (col 16, lines 16-21; and Figures 6 and 7). Peter et al. teach that oligonucleotides can comprise both known and randomized, degenerate, or unknown sequences, wherein methods for generating degenerate or randomized sequences are known in the art (interpreted as comprising a degenerate nucleic acid sequence, claim 31) (col 11, lines 31-34).
claims 32 and 33, Peter et al. teach that gaseous ammonia or other non-aqueous method (e.g., photolysis) can be used to cleave the oligonucleotides from the array, leaving each oligonucleotide in its original position; and that the spatially barcoded oligonucleotides can be combined with magnetic beads, enabling more efficient introduction of the oligonucleotide sequences into the sample, and more efficient capture of the oligonucleotides complexed with the nucleic acid tags in the sample (interpreted as each feature comprises a bead; and the capture probe is immobilized on the bead, claims 32 and 33) (col 10, lines 25-33).
	Regarding claims 40 and 48, Peter et al. teach that the method can involve amplifying the extension products by PCR to produce amplification products, where amplification can be done in situ (i.e., in the planar sample) or, the extension products can be collected en masse, and then amplified by PCR, such that after the extension products have been amplified, they can be sequences to obtain, for each sequenced amplification product, the sequence of the molecular barcode and the sequence of the nucleic acid tag (interpreted as amplifying all or a portion of the extended nucleic acid product, claims 40 and 48) (col 9, lines 12-20).
	Regarding claim 41, Peter et al. teach that a combined assay can be envisioned where certain amplified nucleic acids report on the amount or sequence of DNA or RNA targets from the sample, which can be done by hybridizing tagged nucleic acid probes to nucleic acid targets in the sample; and/or combined assays can be performed in order to measure the relative amounts of DNA and protein, RNA and protein, DNA methylation, or other combinations thereof (interpreted as quantifying nucleic acid molecules, claim 41) (col 16, lines 29-31 and 36-37).
	Regarding claim 46, Peter et al. teach that the method allows one to determine which biomarkers are present and at what quantity; the sequencing data contains positional information (i.e., molecular barcodes) that are used to reconstruct an image of the tissue that shows the abundance of the nucleic acid tags in each area of the tissue (interpreted as imaging the tissue section; and correlating the positional domain to a location in the imaged tissue section, claim 46) (col 17, lines 45-50).
Regarding claim 52, Peter et al. teach that an enzyme such as a DNA polymerase (for DNA tags) or reverse transcriptase (for RNA tags) will extend the oligonucleotides on the nucleic acid tags, DNA copy of the target nucleic acid attached to the unique barcode sequences that associates the oligonucleotide to a specific feature or region of the microarray (interpreted as DNA polymerase, claim 52) (col 13, lines 66-67; and col 14, lines 1-4).
Peter et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 31-33, 35, 40, 41, 46-52 and 55 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639